In the name of God, the Merciful, the Compassionate
Mr. President of the General Assembly, Mr. Secretary-General, Your Majesties, Your Honours, Your Highnesses, Your Excellencies, Ladies and Gentlemen,
It is an honour for me to address this august Assembly on behalf of a new Algeria that is eager to build a democratic system that reflects the aspirations of its people. Indeed, the Algerian people have proven themselves to be exemplary in the defence of the values of freedom and justice.
At the outset, I would like to express my wishes to His Excellency Mr. Volkan Bozkir as he assumes the presidency of the General Assembly at its seventy-fifth session, following His Excellency Mr. Tijjani Muhammad-Bande, who ably managed the previous session. I also wish to commend the tireless efforts of Mr. Antonio Guterres, Secretary-General of the United Nations.
Our Organization, which was founded in the wake of a horrific human tragedy, has experienced both successes and failures in the face of an increasing number of various international challenges. Those challenges have revealed many flaws in the international system, especially in light of the current health circumstances.
Our belief in the need for a strong international organization leads us to reaffirm the necessity to advance the comprehensive reform of our Organization in order to improve its performance and enhance its efficiency. In that regard, Algeria reiterates its adherence to the position of the African Union in accordance with the Ezulwini Consensus and the Sirte Declaration. We call upon the need for reaching prompt solutions through intergovernmental negotiations on the issue of equitable representation in the Security Council and expanding its membership, inter alia.
In the fifty-eight years since it became a State Member of the United Nations, my country has endeavoured to defend international peace and security through its foreign policy based on the principles of promoting peaceful solutions to conflicts, non-interference in the internal affairs of States, respect for their sovereignty and unity, while respecting the rights of peoples to self-determination and to manage their resources. We are proud of the results we have achieved, which further affirm that Algerian diplomacy has played a central role in the resolution of many arduous crises along with regional and international conflicts. Our foreign policy continues to be aimed at serving that noble objective.
Based on that approach, Algeria has worked — and will continue to work — on rapprochement between the stakeholders in Libya. We call on our Libyan brothers to engage constructively in the political process under the auspices of the United Nations in order to overcome the current crisis and meet the aspirations of the Libyan people. We condemn any foreign intervention that undermines the sovereignty of the country. Algeria welcomes the recently announced ceasefire and calls on the parties to translate it into actions without delay.
My country is closely following the delicate situation in Mali, our neighbour and brother, and looks forward to a swift restoration of the constitutional order through a consensus-based transition that enshrines the will and aspirations of the Malian people for security, stability and development. We are convinced that the Agreement on Peace and Reconciliation in Mali, borne out of the Algiers process, remains the ideal framework for tackling the challenges of political governance and economic development in Mali with the wise and sincere support of the international community.
Turning now to the Palestinian Question, which remains the sacred and main issue to Algeria and its people, we wish to reiterate our steadfast support for the Palestinian people in their just cause and inalienable rights. We call for the establishment of their independent, sovereign State with Al-Quds Al-Sharif as its capital. We believe that resolving the Palestinian question is key to stability in the Middle East.
With regard to Western Sahara, we regret the obstacles hindering a settlement to the issue, in particular the stalled negotiations between the two parties to the conflict and delays in appointing a new envoy for Western Sahara.
Algeria calls for the implementation of relevant Security Council resolutions, especially those concerning the holding of a self-determination referendum in Western Sahara, which has been postponed for over 29 years; the swift appointment of an envoy of the Secretary-General; and the resumption of negotiations between the two parties to the conflict, aimed at fulfilling the aspirations of the peoples of the Maghreb and Africa for development and integration.
Algeria renews its commitment to fighting terrorism and violent extremism, which it considers to be a grave threat to peace, security and development in the world. We call for promoting international cooperation against corruption and moneylaundering while implementing the relevant international agreements, in particular those concerning the retrieval of funds stolen from the people.
In line with our commitment to fostering and strengthening international peace and security, my country is actively involved in international efforts in the field of disarmament and non-proliferation. Algeria has suffered and continues to be severely affected by the nuclear tests that were conducted on its territory during colonial rule.
The complete elimination of nuclear weapons remains, in our view, the only way to rid humankind of the risks such weapons pose. Algeria also attaches a great deal of importance to environmental issues and renews its commitment to all relevant agreements. Despite our limited resources, we are also making great efforts at the national level in that regard, for example by including environmental aspects in State public policies. Turning to the historic responsibility of developed countries on this issue, we renew our call for strengthened technical and financial support for developing countries in order to address the environmental threats they are facing.
Algerian women took part in the national revolution for liberation and antiterrorism. They have played a pivotal role in the national reconstruction process promoted by Algeria, which also pays particular attention to young people and their participation in public life.
The difficult circumstances imposed by the COVID-19 pandemic have not deterred Algeria from striving to implement the Sustainable Development Goals. In that connection, my country is currently finalizing a national framework for indicators to measure the progress made towards achieving those Goals. We are also working on integrating the Sustainable Development Goals into our annual budgetary laws in the near term and creating a legal framework aimed at facilitating and enhancing the work of all stakeholders involved in that process.
Algeria is steadily making progress towards strengthening the pillars of democracy, the rule of law and social justice following a democratic change achieved by a peaceful and civilized protest movement, resulting in presidential elections held in December 2019. Those elections reaffirmed the sovereignty of the Algerian people and its freedom to choose and to make its own decisions. Algeria has made great strides in its political, economic and social reforms in recent months, despite the challenging health situation, in order to build a new, strong, secure and prosperous Algeria.
In that context, Algeria will organize a referendum to be held on 1 November on the draft reform of the Constitution in order to determine the foundations of a democratic political system that will guarantee the protection of rights and freedoms and ensure a balance between the various branches of government. The chosen date is highly symbolic and represents our respect for the sacrifices of the martyrs who died so that a free and independent Algeria could live.
In conclusion, I would like to appeal for unity and solidarity so that we may overcome our differences and tackle the difficult situation the world is facing in order to enable our countries and our peoples to continue on the path towards stability, security and development.
I thank you for your kind attention. May peace and God’s mercy and blessings be upon you.